Citation Nr: 1705824	
Decision Date: 02/27/17    Archive Date: 03/03/17

DOCKET NO.  10-20 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Morgan, Associate Counsel


INTRODUCTION

The Veteran had active duty service from December 1975 to November 1979. 
He also served in the Naval Reserves from November 1980 to December 1997.  During a period of active duty for training (ACDUTRA) from June 17, 1991, to June 28, 1991, he incurred a left Achilles tendon disability in the line of duty.

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the RO in Montgomery, Alabama denying service connection for his left Achilles tendon injury and hypertension.

In August 2012 the RO granted in full service connection for the Veteran's left Achilles tendon injury resolving that issue.  

The Veteran has initiated an appeal of the disability rating assigned by the RO in October 2016 for his Achilles tendon disability and the RO has acknowledged his appeal.  As this rating action is so recent, there are no actions necessary by the Board at this time to comply with Manlincon v. West, 12 Vet. App. 238 (1999).  

In January 2015, the Board remanded the appeal of service connection for hypertension for additional evidentiary development.  The Board again remanded the hypertension claim in May 2016.  The appeal has since been returned to the Board for further appellate action.  


FINDINGS OF FACT

1. Hypertension is not related to the Veteran's active duty service from December 1975 to November 1979. 

2. The Veteran is presumed to have been in sound condition when he was examined for ACDUTRA in June 1991. 

3. Hypertension clearly and unmistakably predated ACDUTRA in June 1991, and clearly and unmistakably was not aggravated by service. 


CONCLUSION OF LAW

The Veteran's preexisting hypertension was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking service connection for hypertension on the basis that it was directly incurred in, or aggravated by, service.

VA law provides that, for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service, during a period of war, or other than a period of war, the United States will pay to any veteran thus disabled and who was discharged or released under conditions other than dishonorable from the period of service in which said injury or disease was incurred, or preexisting injury or disease was aggravated, compensation, except if the disability is a result of the veteran's own willful misconduct or abuse of alcohol or drugs. 38 U.S.C.A. §§ 1110, 1131 (West 2014).

Entitlement to service connection on a direct basis requires (1) evidence of current nonservice-connected disability; (2) evidence of in-service incurrence or aggravation of disease or injury; and (3) evidence of a nexus between the in-service disease or injury and the current nonservice-connected disability.  38 C.F.R. 
§ 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The initial determination in any claim for veterans' benefits is whether the claimant is considered a "veteran" during the period of service upon which the claim is based. See Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  In contrast to active duty, service on ACDUTRA, without more, will not suffice to give one 'veteran' status. Donnellan v. Shinseki, 24 Vet. App. 167, 172 (2010).

No presumptions attach (including soundness, aggravation, or presumptive diseases) unless "veteran" status is attained; and, certain presumptions (aggravation and presumptive diseases) can never apply to periods of ACDUTRA.

For a claimant to be considered a "veteran" for any period of service other than active duty, it must be shown that he became disabled from a disease or injury incurred or aggravated in the line of duty during a period of ACDUTRA, or that he became disabled from an injury incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during inactive duty training (INACDUTRA).  See 38 U.S.C.A. § 101(2, 22, 24) (West 2014); 38 C.F.R. §§ 3.1(d), 3.6(a, b, c, d) (2016).

In order to obtain service connection for an injury or disease incurred during the period of ACDUTRA, it must first be demonstrated that "veteran" status applies to that period.  In other words, the veteran bears the initial burden of demonstrated that he became disabled due to in injury or disease incurred in the line of duty during that period.

In June 1991, during ACDUTRA the Veteran injured his left Achilles tendon playing basketball.  The Board finds that the Veteran became disabled due to an injury incurred in the line of duty during a period of ACDUTRA and he has "veteran" status for that period of ACDUTRA. 

The presumption of soundness applies to "every veteran."  However, it only attaches where such veteran is examined, accepted, and enrolled for the period of service in question, and where such examination does not reveal defects, infirmities, or disorders.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); see also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004). In this case, an examination was conducted for the period of ACDUTRA from June 17, 1991, to June 28, 1991; and, while a history of hypertension, controlled by medication, was noted on the report of medical history, the Veteran's blood pressure was 120/74 and his vascular system was found to be clinically normal on the examination. Accordingly, the presumption of soundness attaches to this period. 

Service treatment records also reveal an October 21, 1989, clinical note which indicates the Veteran has been on medication for hypertension for the prior 6 months. The impression was hypertension, controlled. The Board finds that this constitutes clear and unmistakable evidence that hypertension was a pre-existing disability. This is the first element in rebutting the presumption of soundness. The Board must next address whether the Veteran's hypertension was clearly and unmistakably not aggravated by ACDUTRA. 

Service treatment records reveal that, when he sought medical treatment for his left Achilles tendon injury his blood pressure reading was 132/80.  On June 21, 1991, he had a blood pressure reading of 148/100.  On June 24, 1991, he had a blood pressure reading of 148/104.  On June 28, 1991, he had a blood pressure of 136/96.  On July 19, 1991, he had a blood pressure reading of 126/98 and two other readings of 112/86.  On August 11, 1991, he had a blood pressure reading of 130/100.  

In the May 2016 decision the Board's Remand directives focus on the blood pressure readings during ACDUTRA in June 1991 and shortly after ACDUTRA in July and August 1991.  On June 1, 2016, a VA examination was completed.  The examiner found that:
	
During ACDUTRA in 1991, Veteran suffered an Achilles injury and for a period of time, his blood pressures (primarily diastolic) were elevated.  On July 19, 1991, his initial blood pressure was elevated but after sitting quietly when rechecked, two blood pressures were normal 112/86, 112/86 indicating no aggravation of his pre-existing hypertension.  For a period of time in later 1991, his blood pressure medication was adjusted.  However, in May 1992, on just one medication, lotensin, his blood pressure was documented to be well controlled. (It was apparently controlled on one medication prior to ACDUTRA) and therefore was not permanently aggravated by ACDUTRA.	
There is no medical opinion that purports to relate a worsening of the Veteran's hypertension to his period of ACDUTRA.  The only opinion in favor of such a relationship is from the Veteran. 

Generally, lay evidence is competent with regard to identification of a disease with unique and readily identifiable features which are capable of lay observation.  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Lay persons may also provide competent evidence regarding a contemporaneous medical diagnosis or a description of symptoms in service which supports a later diagnosis by a medical professional.  However, a lay person is not competent to provide evidence as to more complex medical questions, i.e., those which are not capable of lay observation.  Lay statements are not competent evidence regarding diagnosis or etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); Jandreau, at 1377, n. 4 ('sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer'); 38 C.F.R. § 3.159(a)(2).

The Board finds that relating a permanent worsening of a disease such as hypertension to a specific period of service is not the equivalent of relating a broken bone to a concurrent injury to the same body part (Jandreau, at 1377).  Such an opinion requires medical knowledge, as does the inherently medical question of what the natural progress of hypertension would be.  These are not matters which are capable of lay observation.  Accordingly, the Veteran's lay statements are not competent evidence of an etiologic relationship between the claimed disorder and service.

The Board finds that, in light of the May 2016 opinion, the evidence clearly and unmistakably demonstrates that the Veteran's pre-existing hypertension was not permanently worsened beyond natural progress by ACDUTRA.  Therefore, entitlement to service connection by aggravation of pre-existing hypertension is not warranted. 

The Board notes that the Veteran has not argued that his hypertension is related to his first period of active duty service from December 1975 to November 1979, and the evidence pertinent to this period does not substantiate the incurrence of hypertension. 

In sum, the Veteran's hypertension clearly and unmistakably existed prior to his period of ACDUTRA and clearly and unmistakably was not aggravated beyond natural progress by ACDUTRA.  Accordingly, while the presumption of soundness attaches to this period of active duty (because "veteran" status is demonstrated and because he was examined), the presumption of soundness is rebutted by clear and unmistakably evidence that hypertension pre-dated service; and the pre-existing hypertension is shown by clear and unmistakable evidence not to have been  aggravated thereby.  Accordingly, the Board concludes that service connection for hypertension is not warranted. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Duties to Notify and Assist

VA's duty to notify was satisfied by a letter September 20, 2014.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Veteran indicated that he had no additional information at that time.  

In May 2016 the Board remanded the claim of service connection for hypertension.  The RO has obtained pertinent medical records including the service treatment records, and private treatment reports identified by the Veteran.  The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained.  

The RO has also obtained a thorough medical examination regarding the claim, as well as a medical opinion.  The Veteran has made no specific allegations as to the inadequacy of any opinion.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion). 

As noted above, this appeal involves a remand by the Board for additional evidentiary development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While substantial compliance is required, strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  In this case, the RO substantially complied with the Board's remand instructions by obtaining a medical opinion regarding the worsening of hypertension by ACDUTRA.  

The examiner did not specifically focus on all of the dates in the Board's May 2016 Remand directives.  However, the Board finds that the examination substantially complied with the Remand directives and no further development is required.  The examination found that the evaluated the blood pressure readings in July 1991 returned to normal that same day.  The examiner also found that as of May 1992 the Veteran's blood pressure readings were normal after his medication was adjusted.


ORDER

Service connection for hypertension is denied. 



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


